Citation Nr: 0707353	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  99-23 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to an initial compensable evaluation for 
status post left shoulder injury (minor).

3.  Entitlement to service connection for bipolar disorder, 
claimed as depression and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970, from April 1973 to October 1973, and from January 1981 
to March 1981.  

This matter initially came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from June 1999 and May 2003 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.  In the June 1999 
rating decision, the RO, in pertinent part, awarded service 
connection for right ear hearing loss that was assigned a 
noncompensable evaluation, and denied service connection for 
status post rotator cuff tear.

In the May 2003 rating decision, the RO, in pertinent part, 
closed the previous evaluation for right ear hearing loss and 
awarded service connection for bilateral hearing loss that 
was assigned a noncompensable rating.  The RO also continued 
the previous denial for status post rotator cuff tear of the 
left shoulder.  Thereafter, in September 2004, service 
connection was awarded for status post left shoulder injury 
(minor) that was assigned a noncompensable evaluation.

In February 2005, the veteran testified during a hearing at 
the RO before the undersigned.  A transcript of that hearing 
is of record.

In May 2005, the Board determined that the veteran filed a 
timely notice of disagreement (NOD) with respect to the claim 
for an initial noncompensable rating for status post left 
shoulder injury and remanded the matter for the issuance of a 
statement of the case (SOC) to the veteran and receipt of his 
timely appeal in response thereto.  See Manlincon v. West, 12 
Vet. App. 238, 240-241 (1999).  The SOC was issued in June 
2005.  The veteran filed a timely substantive appeal in 
August 2005.  Therefore, his claim has been returned to the 
Board.  However, further development is necessary prior to 
adjudication on the merits.

Finally, in various written statements, including in 
September 1999, the veteran has raised a claim of entitlement 
to a total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).  
As the claim for a TDIU has not been prepared nor certified 
for appellate review, the Board is referring it to the RO for 
appropriate development and consideration.  Godfrey v. Brown, 
7 Vet. App. 398 (1995).

The claims of entitlement to an initial compensable 
evaluation for status post left shoulder injury and service 
connection for bipolar disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The objective and probative medical evidence of record 
demonstrates that the veteran's service-connected bilateral 
hearing loss is currently productive of no more than a Level 
I designation in the right ear, and a Level I designation in 
the left ear.


CONCLUSION OF LAW

The schedular criteria for an initial compensable evaluation 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103-5105A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.85, 4.86, Tables VI-VII (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, the VCAA notice requirements 
may be satisfied if any errors in the timing or content of 
such notice are not prejudicial to the claimant.  Id.

In this case, the veteran filed his service connection claim 
in September 1998, prior to the enactment of the VCAA.  While 
a VCAA letter was not mailed prior to the initial AOJ 
adjudication, the RO granted service connection for right ear 
hearing loss in June 1999 and for bilateral hearing loss in 
May 2003.  Thus, there was no initial "adverse 
determination," as discussed by the Court in Pelegrini, for 
the veteran to overcome.  Therefore, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  

In a December 2002 letter, the RO provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate the claim for service connection for bilateral 
hearing loss, as well as what information and evidence must 
be submitted by the veteran, what information and evidence 
will be obtained by VA, and the need for the veteran to 
advise VA of or submit any further evidence in that pertained 
to the claim.  The December 2002 VCAA notice was properly 
tailored to the application for service connected benefits.  
Further, in the May 2003 rating action that granted service 
connection and the noncompensable rating for bilateral 
hearing loss, the appellant was instructed what the bases for 
the assigned rating was, and why higher ratings were not for 
assignment.  Thus he was put on notice of the information 
needed for higher rating.

The Board is aware to the Federal Circuit court's holding in 
Mayfield, infra, concerning using post decisional documents.  
The use of the May 2003 rating decision as an instrument of 
notice in this case is cured by the subsequent de novo review 
by the September 2004 supplemental statement of the case 
(SSOC).

In June 2005, the RO notified the veteran that an examination 
was being scheduled in support of his claim.  He was further 
notified to submit any evidence in his possession that 
pertained to his appeal.  In March 2006, a notice consistent 
with Dingess was provided to the veteran. 

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the veteran's 
service medical records, VA outpatient treatment records, VA 
examination reports, private treatment records, Social 
Security Administration (SSA) records, and a transcript of 
the February 2005 Board hearing.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware that 
medical evidence showing current disability was needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no indication that there is additional evidence to obtain, 
there is no additional notice that should be provided, and 
there has been a complete review of all the evidence without 
prejudice to the veteran.  As such, there is no indication 
that there is any prejudice to the veteran by the order of 
the events in this case.  See Pelegrini, supra; Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for a higher initial rating, any 
question as to an appropriate effective date to be assigned 
is rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), aff'd Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006); 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II. Legal Analysis

The Board has reviewed all the evidence in the veteran's 
claims file that includes: his multiple contentions, service 
medical records, VA outpatient treatment records and 
examination reports; private medical records, SSA records; 
and a transcript from the February 2005 Board hearing.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

The veteran contends that his service-connected bilateral 
hearing loss warrants a compensable rating as he is unable to 
hear without the assistance of hearing aids.

The veteran's statements regarding the effect that his 
service-connected bilateral hearing loss has had on his life 
have been duly noted by the Board. In evaluating service- 
connected hearing impairment, however, disability ratings are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

The veteran's bilateral hearing loss is currently rated as 
noncompensable under 38 C.F.R. § 4.85.  Assignments of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII; 
Lendenmann v. Principi, 3 Vet. App. at 349 Audiometric 
evaluations are conducted using the controlled speech 
discrimination tests together with the results of the pure 
tone audiometry test.  38 C.F.R. § 4.85(a).  Numeric 
designations (I through XI) are assigned by application of 
Table VI, in which the percentage of discrimination is 
intersected with the pure tone decibel loss.  38 C.F.R. 
§ 4.85, Table VI.  The results are then applied to Table VII, 
for a percentage.  Id. 

Under 38 C.F.R. § 4.86, evaluation of veterans with certain 
patterns of exceptional hearing impairment is contemplated.  
In the case where pure tone thresholds are 55 decibels or 
more at each of the four specified frequencies (1000, 2000, 
3000, and 4000 Hertz), either Table VI or Table VIA is 
applied, and whichever results in the higher numeral shall be 
applied.  38 C.F.R. § 4.86(a).  In addition, when the pure 
tone threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the higher numeral of Table 
VI or Table VIA is also applied, and raised to the next 
higher numeral.  38 C.F.R. § 4.86(b).

Considering the objective and competent medical evidence of 
record, and in light of the applicable laws and regulations, 
the Board finds that the veteran's hearing loss falls clearly 
within the criteria for the currently assigned noncompensable 
rating.  See 38 C.F.R. §§ 4.3, 4.7.  

In this regard, upon VA examination in December 1998 pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

20
30
70
70
LEFT

25
40
80
85

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 82 percent in the left ear.  
The average pure tone threshold (a four-frequency average) 
was 47.5 decibels in the right ear and 57.5 in the left ear.  


A February 2003 VA audiogram showed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

35
55
75
70
LEFT

40
60
85
85

The average pure tone threshold was 61 decibels in the right 
ear and 68 in the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
92 percent in the left ear.

A March 2005 VA audiogram revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

30
55
65
70
LEFT

45
60
80
80

The average pure tone threshold was 48 decibels in the right 
ear and 66 in the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
92 percent in the left ear.

Finally, upon VA examination in June 2005, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

35
60
65
65
LEFT

45
60
75
75

The average pure tone threshold was 56 decibels in the right 
ear and 64 in the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
92 percent in the left ear.

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the Board concludes that the 
currently assigned zero percent disabling evaluation for 
bilateral hearing loss is appropriate, and there is no basis 
for a higher evaluation at this time.  

In that regard, in December 1998, the veteran's right ear 
manifested an average pure tone threshold of 47.5 decibels 
and speech recognition was 92 percent, resulting in a Level I 
designation under Table VI.  38 C.F.R. § 4.85.  The veteran's 
left ear manifested an average pure tone threshold of 57.5 
decibels and speech recognition was 82 percent, resulting in 
a Level II designation.  Id.  Together, a Level I and Level 
II designation results in a noncompensable rating under 
38 C.F.R. § 4.85, Table VII.  

In February 2003, the veteran's right ear manifested an 
average pure tone threshold of 61 decibels and 96 percent of 
speech discrimination, resulting in a Level II designation 
under Table VI.  38 C.F.R. § 4.85.  The veteran's left ear 
manifested an average pure tone threshold of 68 decibels and 
92 percent of speech discrimination, resulting in a Level II 
designation.  Id.  A Level II and Level II designation 
results in a noncompensable rating under 38 C.F.R. § 4.85, 
Table VII.  

In March 2005, the veteran's right ear manifested an average 
pure tone threshold of 48 decibels and 96 percent of speech 
discrimination, resulting in a Level I designation under 
Table VI.  38 C.F.R. § 4.85.  The veteran's left ear 
manifested an average pure tone threshold of 66 decibels and 
92 percent of speech discrimination, resulting in a Level II 
designation.  Id.  A Level I and Level II designation results 
in a noncompensable rating under 38 C.F.R. § 4.85, Table VII.  

In June 2005, the veteran's right ear manifested an average 
pure tone threshold of 56 decibels and 96 percent of speech 
discrimination, resulting in a Level I designation under 
Table VI.  38 C.F.R. § 4.85.  The veteran's left ear 
manifested an average pure tone threshold of 64 decibels and 
92 percent of speech discrimination, resulting in a Level II 
designation.  Id.  A Level I and Level II designation results 
in a noncompensable rating under 38 C.F.R. § 4.85, Table VII.  

The veteran's right and left ear hearing loss does not fall 
under the exceptional patterns of hearing loss as 
contemplated under 38 C.F.R. § 4.86(a), as four of the 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) were 
not 55 decibels or more in either December 1998, February 
2003, March 2005, or June 2005.  The veteran's left and right 
ear hearing loss also does not fall under the exceptional 
patterns of hearing loss under 38 C.F.R. § 4.86(b), as the 
pure tone thresholds while 30 decibels or less at 1000 Hertz 
at various times, were not 70 decibels or more at 2000 Hertz 
in either 1998, 2003, or 2005.  

The Board has carefully considered the veteran's contentions 
in this matter.  The Rating Schedule provides the criteria 
for rating the disabilities and assigning compensation 
benefits.  Again, the criteria encompass what is termed the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  We appreciate the veteran's concern that 
he is unable to hear without his hearing aids, but no 
specific compensation is provided based upon such inability; 
it is the overall impairment of earning capacity that is 
paramount.  Our sympathy is with the veteran, and we trust 
that he will continue to utilize his hearing aids to 
ameliorate his hearing difficulty.  Here, the objective 
evidence is at the crux of the matter, and it provides no 
appropriate basis for granting compensation for the level of 
bilateral hearing loss currently demonstrated.

The applicable VA regulations mandate that the veteran's 
hearing loss must be evaluated under the Tables provided for 
in 38 C.F.R. § 4.85.  In doing so, as explained earlier in 
this decision, the objective test results for hearing loss in 
both ears warrants no more than a noncompensable disability 
evaluation at any point during the course of the claim.  See 
Fenderson v. West, 12 Vet. App. at 126. 

The Board finds no evidence that the veteran's bilateral 
hearing loss presents such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1. 

In this case, there is no objective evidence of any symptoms 
due to the veteran's service-connected bilateral hearing loss 
which would render impractical the application of the regular 
schedular standards.  The veteran's bilateral hearing loss 
has not required frequent inpatient hospitalization or by 
itself markedly interfered with employment.  Thus, the Board 
concludes that referral of this case for consideration of an 
extraschedular rating is not warranted.  See Floyd v. Brown, 
8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.


REMAND

The veteran also seeks an initial compensable evaluation for 
his service-connected status post left shoulder injury.   

A preliminary review of the record discloses that additional 
development is necessary prior to appellate disposition.  
Based on the conflicting evidence delineated below, the Board 
finds that an additional VA examination is necessary to 
render a determination as to the degree of disability of the 
veteran's left shoulder.  38 U.S.C.A. § 5103A. 

In this regard, the veteran sustained a post-service work 
injury in 1995.  Thereafter, he underwent a rotator cuff 
repair in January 1997.  The medical evidence of record 
reveals the veteran sought treatment from various providers 
for rotator cuff tendonitis, impingement syndrome, and 
thoracic outlet syndrome (TOS).  He also sought treatment for 
non-service connected cervical disc disease.  On multiple 
occasions the veteran made complaints referable to both his 
neck and left shoulder.  The examiners noted both orthopedic 
and neurological complaints.  However, the Board is not able 
to discern from the current evidence of record those symptoms 
that are attributable to the service-connected left shoulder 
injury and those that are attributable to the non-service 
connected cervical disc disease.  

Moreover, the degree of disability from the original in 
service injury as opposed to the 1995 post-service injury is 
not clear from the evidence of record.  For example, the 
Board is unable to discern whether the veteran currently has 
TOS and, if so, whether it is attributable to the service or 
occupational injury.  To highlight the conflict in the 
record, the Board notes the following excerpts.   

A January 1998 Independent Medical Examination report, 
prepared by S.S.K., M.D., contained in SSA records, includes 
an opinion that the veteran's clinical examination and 
electromyographic evaluation were consistent with involvement 
of the lower brachial plexus on the left and were suggestive 
of both a neurogenic compromise at the thoracic outlet and 
the possibility of a vascular compromise with a positive 
Adson's maneuver.  But, upon VA examination in December 1998, 
the examiner did not find evidence of TOS.

VA outpatient treatment records dated in February and March 
2000 reveal the veteran had a history of left rotator cuff 
tendinitis with recurrent symptoms including pain with over-
use, lateral numbness, and tingling.  VA outpatient treatment 
records dated in March 2002 indicate the presence of nerve 
entrapment and likely TOS.  

Results of a June 2002 electromyograph (EMG) were normal with 
no evidence of left brachial plexus injury; however, it was 
noted the study was consistent with the possibility of TOS.  
VA outpatient treatment records dated in February 2003 
include a physician's opinion that the veteran had an old 
brachial plexus stretch, with residual neurological 
complaints including numbness and pain, probably related to 
his injury in 1969.

The November 2003 VA neurological examiner opined the veteran 
did not demonstrate any residuals of an old lower brachial 
plexus injury.  The November 2003 VA orthopedic examiner 
indicated that the veteran's functional impairment prior to 
1995 was slight and, as far as the injury in 1995, the 
rotator cuff impairment would have developed regardless of 
service due to the nature of his heavy work as a laborer and 
construction worker.

In light of the conflicting medical opinions set forth above, 
the Board is of the opinion that the veteran should be 
afforded further VA examinations, e.g., orthopedic and 
neurologic, to determine the current severity and all 
manifestations of his service-connected status post left 
shoulder injury.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
an examination has been authorized and scheduled are required 
to report for such examination.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend a scheduled medical examination.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  

The Board notes that the veteran's representative contends in 
a September 2006 written statement, that the veteran may be 
entitled to an extraschedular evaluation for his left 
shoulder.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  In Bagwell v. Brown, supra, 
the Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1), or from reaching such conclusion on 
its own.  In the veteran's case at hand, the Board notes that 
the RO did not consider granting compensation benefits on 
this basis.  Upon Remand, the RO must consider whether the 
veteran's disability picture is unusual or exceptional in 
nature such as to warrant referral of his case to the 
Director or the Under Secretary for review for consideration 
of extraschedular evaluation under the provisions of 
38 U.S.C.A. § 3.321(b)(1).  

Ongoing VA medical records pertinent to the issue should also 
be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Finally, in a February 2005 rating decision, service 
connection was denied for bipolar disorder, claimed as 
depression and anxiety.  The veteran expressed disagreement 
with the decision in August 2005 and February 2006 written 
statements.  However, it does not appear that an SOC was 
issued.  Since it appears there has been an initial RO 
adjudication of the claim and a NOD as to its denial, the 
veteran is entitled to an SOC, and the current lack of an SOC 
with respect to the service connection claim is a procedural 
defect requiring remand.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.200 (2006); see also Manlincon v. West, 12 
Vet. App. 238 (1999).  After the RO has issued the SOC, the 
claim should be returned to the Board only if the veteran 
perfects the appeal in a timely manner.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1. The RO should issue a statement 
of the case regarding the issue of 
entitlement to service connection 
for bipolar disorder, claimed as 
depression and anxiety. Then, if, 
and only if, the veteran completes 
his appeal by filing a timely 
substantive appeal as to this issue, 
should that claim should be returned 
to the Board.

2. The RO should obtain all medical 
records regarding the veteran's 
treatment at the VA medical facility 
in Phoenix for the period from 
December 2004 to the present.

3. The RO should schedule the 
veteran for appropriate VA 
examination(s), i.e., orthopedic and 
neurologic, performed by a physician 
(or physicians) to determine the 
current severity and all 
manifestations of his service-
connected status post left shoulder 
injury.  A copy of this remand must 
be provided to the examiner.  The 
examiner(s) must review the entire 
claims file in conjunction with the 
examination.  All studies or tests 
deemed necessary should be conducted 
and all clinical findings reported 
in detail.  Following review of the 
claims file and clinical 
examination, the examiner(s) is 
(are) requested to address the 
following:

a) the examiner(s) should 
describe all symptomatology and 
pathology, if any, associated 
with any veteran's service-
connected status post left 
shoulder injury, and all 
symptomatology and pathology 
associated with any non-
service-connected cervical or 
left shoulder disorder found to 
be present.

b) The examiner(s) should 
elicit all of the veteran's 
subjective complaints regarding 
his service-connected status 
post left shoulder injury, and 
offer an opinion as to whether 
there is adequate pathology to 
support the level of each 
complaint.

c) The examiner(s) should 
render specific findings as to 
whether, during the 
examination, there is objective 
evidence of pain on motion, 
weakness, excess fatigability, 
and/or incoordination 
associated with the service-
connected left shoulder 
disability.  If pain on motion 
is observed, the examiner(s) 
should indicate the point at 
which pain begins.

d) In addition, after 
considering the veteran's 
documented medical history and 
assertions, the examining 
physician(s) should indicate 
whether, and to what extent, 
the veteran experiences likely 
functional loss due to pain 
and/or any of the other 
symptoms noted above during 
flare-ups and/or with repeated 
use; to the extent possible, 
the examiner(s) should express 
any such additional functional 
loss in terms of additional 
degrees of limited motion.

e) The examiner(s) is (are) 
requested to render an opinion 
as to whether the veteran has 
any neurological findings 
associated with his service-
connected status post left 
shoulder injury.  If so, the 
examiner(s) should indicate 
whether any neurological 
findings, to include numbness, 
tingling, and radiating pain, 
are attributable to the 
veteran's status post left 
shoulder injury or to the non-
service connected cervical disc 
disease.  

f) To the extent possible, the 
examiner(s) should also render 
an opinion as to the degree of 
left shoulder disability 
attributable to the veteran's 
original in-service injury as 
opposed to any disability 
attributable to the non-
service-connected post-service 
injury in 1995.  

g) The examiner(s) should 
indicate whether the veteran 
currently has thoracic outlet 
syndrome and, if so, whether it 
is attributable to the 
veteran's in-service left 
shoulder injury or to the 1995 
occupational injury with 
January 1997 rotator cuff 
repair.  

h) A complete rationale should 
be provided for all opinions 
rendered.  The examination 
report(s) should indicate if 
the examiner(s) reviewed the 
veteran's medical records.
			
4.	Thereafter, the RO should 
readjudicate the veteran's claim 
for an initial compensable rating 
for his service-connected status 
post left shoulder injury.  In 
readjudicating the claim, the RO 
must consider whether the 
disability picture from the 
veteran's status post left 
shoulder injury is unusual or 
exceptional in nature as to 
warrant referral of his case to 
the Director or the Under 
Secretary for review for 
consideration of extraschedular 
evaluation under the provisions 
of 38 U.S.C.A. § 3.321(b)(1).  If 
the benefits sought on appeal 
remain denied, the veteran and 
his representative should be 
provided with a SSOC.  The SSOC 
should contain notice of all 
relevant actions taken on the 
claim, to include a summary of 
the evidence and applicable law 
and regulations considered 
pertinent to the issues currently 
on appeal since the June 2006 
SSOC.  An appropriate period of 
time should be allowed for 
response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


